1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8
     ERNEST HOWARD SHARPLEY, III.                     )   Case No.: 1:18-cv-01122-DAD-SAB (PC)
9                                                     )
                      Plaintiff,                      )
10                                                        ORDER GRANTING DEFENDANTS’ MOTION
                                                      )
              v.                                      )   TO MODIFY THE DISCOVERY AND
11                                                        SCHEDULING ORDER
                                                      )
     MALEC, et.al.,
12                                                    )   [ECF No. 27]
                      Defendants.                     )
13                                                    )
                                                      )
14
15            Plaintiff Ernest Howard Sharpley, III. is appearing pro se and in forma pauperis in this civil
16   rights action pursuant to 42 U.S.C. § 1983.
17            Currently before the Court is Defendants’ motion to modify the discovery and scheduling
18   order, filed May 15, 2019.
19            Good cause having been presented to the Court, it is HEREBY ORDERED that Defendants are
20   granted until July 6, 2019, to file motion for summary judgment for failure to exhaust the
21   administrative remedies.
22
23   IT IS SO ORDERED.
24
     Dated:        May 15, 2019
25                                                        UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                          1
